Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered November 30, 1990, convicting defendant, after a jury trial, of two counts of robbery in the first degree and one count of robbery in the second degree, and sentencing him, as a second violent felony offender, to concurrent indeterminate prison terms of from 12 V?. to 25 years on each first degree robbery conviction and 7 Vi to 15 years on the second degree robbery conviction, unanimously affirmed.
Defendant committed three separate robberies of cab drivers on September 28, October 10 and October 16, 1989. Defendant *272was arrested immediately after the third robbery and shortly thereafter, the complainants in the other two robberies positively identified defendant in a lineup.
Defendant’s argument that the court should have ordered separate trials of the robbery charges pursuant to CPL 200.20 (3) (a) is unpreserved for appellate review as a matter of law (People v Jiminez, 157 AD2d 575, 576). In the circumstances, we fail to discern "good cause” warranting separate trials in the interest of justice (CPL 200.20 [3] [a]; People v Ndeye, 159 AD2d 397, lv denied 76 NY2d 793). Defendant has not demonstrated grounds for the reduction of his sentence, particularly since the court was empowered to impose consecutive sentences. Concur — Carro, J. P., Milonas, Ellerin and Ross, JJ.